Exhibit 10.1

 

AGREEMENT OF PURCHASE AND SALE

 

THIS AGREEMENT (the “Agreement” or “Purchase Agreement”) is made as of
November 6, 2003, by and between the TRUSTEES UNDER THE WILL AND OF THE ESTATE
OF SAMUEL M. DAMON, DECEASED (“Seller”), and HRPT PROPERTIES TRUST, a Maryland
real estate investment trust (“Buyer”), with reference to the following facts:

 

A.            Seller is the owner of certain parcels of land located in
Honolulu, Oahu, Hawaii, more particularly described in Exhibit A attached hereto
and incorporated herein by reference (the “Land”).  Seller is the owner of
certain “Improvements” (as such quoted term is defined in Section 1.1 below)
constructed on certain parcels of the Land.  All other buildings, structures and
other improvements on the Land were constructed by the tenants under the “Tenant
Leases” (as such quoted term is defined in Section 1.1 below), or prior leases,
and these improvements (“Tenant Improvements”) are subject to the terms and
conditions of the Tenant Leases.

 

B.            Buyer desires to purchase from Seller and Seller desires to sell
to Buyer the “Property” (as such quoted term is defined in Section 1.2 below) on
the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
herein set forth, and other valuable consideration, receipt of which is hereby
acknowledged, Seller and Buyer agree as follows:

 

ARTICLE I
PURCHASE AND SALE

 

1.1           Defined Terms.  For purposes of this Agreement, the following
terms shall have the meanings set forth in this Section 1.1 below:

 

(a)           “Land” shall mean the fee simple interest in the parcels of land
more particularly described in Exhibit A and all rights, privileges and
easements owned by Seller appurtenant thereto.

 

(b)           “Improvements” shall mean the buildings, structures and all other
improvements situate on, over or beneath those certain parcels of Land as of the
Closing Date, as more particularly described in Exhibit B.

 

(c)           “Tenant Improvements” shall mean the buildings, structures and all
other improvements situate on, over or beneath the land except for the
“Improvements” (as such quoted term is defined in Section 1.1(b) above).

 

(d)           “Real Property” shall mean the property described in
Sections 1.1(a), 1.1(b) and 1.1(c).

 

(e)           “Tenant Leases” shall mean all leases of Land and/or Improvements
in effect on the Closing Date and identified on Exhibit C.

 

--------------------------------------------------------------------------------


 

(f)            “Personal Property” shall mean the following collectively:

 

(i)            Any and all furniture, fixtures, furnishings, machinery, building
supplies, tools, equipment, apparatus and fittings, surveys, plans,
specifications, floor plans, and other tangible personal property now or
hereafter located in, appurtenant to or used in connection with the Real
Property (collectively, the “Tangible Personal Property”) including without
limitation the items identified on Exhibit D.

 

(ii)           Any and all intangible property relating to or used in connection
with the Land, Improvements or the Tangible Personal Property (collectively, the
“Intangible Property”), including, without limitation, “Contracts” and
“Miscellaneous Interests” (as such quoted terms are defined in Sections 1.1(g)
and 1.1(h), respectively, below).

 

(g)           “Contracts” shall mean any and all agreements, contract rights,
transferable warranties and guaranties, concession and rental agreements (other
than Tenant Leases), service contracts, and equipment leases related to or
connected with the operation of the Property; provided, however, that the term
“Contracts” shall specifically exclude the Tenant Leases.

 

(h)           “Miscellaneous Interests” shall mean any and all of the following:

 

(i)            The goodwill of the Property;

 

(ii)           Any and all identification with respect to the Property,
including, but not limited to, any trade name and logo used in connection with
the Property;

 

(iii)          All security deposits, advance rental and unused deposits as
identified on Exhibit E;

 

(iv)          Originals (or where appropriate, copies) of all financial records
and files in connection with any of the Real Property, the Tangible Personal
Property or the Intangible Property;

 

(v)           Transferable government licenses and permits issued to Seller as
identified on Exhibit F;

 

(vi)          Intangible property owned by Seller arising from and used in
connection with the ownership, use, operation or maintenance of the Land and the
Improvements; and

 

(vii)         Except to the extent required by Seller to defend or prosecute any
claims, proceedings or actions in connection with Seller’s retention of
liability under any provision of this Agreement, including, without limitation,
Section 12.13(c)(iii) and (iv) below, all of Seller’s rights to, in and with
respect to any claims and/or causes of action at law or in equity against any
and all persons or entities relating to any matter for which Buyer agrees to
indemnify Seller, or from which Buyer has released Seller, or as to which Buyer
has waived any rights as to Seller, under this Agreement, including, without
limitation, all claims for contribution or indemnity, cross-claims,
counterclaims and third-party or fourth-party claims.

 

2

--------------------------------------------------------------------------------


 

(i)            “Net Worth” shall mean as to Buyer, at any time, in accordance
with GAAP, on a consolidated basis for Buyer and all of its subsidiaries and
affiliates (if any), worth as computed in accordance with GAAP.

 

1.2           Property Subject to Sale.  Upon and subject to the terms and
conditions set forth herein, Seller hereby agrees to sell, assign, transfer and
convey to Buyer and Buyer hereby agrees to purchase from Seller, any and all of
Seller’s right, title and interest in and to the following (collectively, the
“Property”):

 

(a)           the Land;

 

(b)           the Improvements;

 

(c)           the Tenant Improvements;

 

(d)           the Tenant Leases; and

 

(e)           the Personal Property.

 

1.3           Items Excluded from Sale.  Notwithstanding anything contained in
this Article I above, Buyer understands and agrees that any and all of the
following are excluded from the Property to be sold, assigned, transferred and
conveyed to Buyer hereunder:

 

(a)           Certain Personal Property.  Items falling within the definition of
“Personal Property” (i) owned by tenants or others occupying or located on the
Property, or (ii) owned by persons other than Seller including Seller’s
employees.

 

(b)           Insurance Policies.  All policies of insurance under which Seller
is a named or additional named insured; provided, however, that in regard to the
legal action entitled Servco Pacific Inc. v. Dods, et al., Civil No. 98-00272
SPK, United States District Court for the District of Hawaii (the “Servco
Lawsuit”), and the defense being provided to Seller therein by insurance
carriers, Seller shall make such assignments and take such further action as is
reasonably necessary to preserve, and not adversely affect, said insurance
coverage and providing of a defense by the insurance carriers, it being the
intention of the parties that any applicable insurance coverage follow the
liability asserted in the Servco Lawsuit; provided further, that Seller shall
make such assignments and take such further action as is reasonably necessary to
assign to Buyer such insurance policies and/or the proceeds of such policies as
may provide for coverage and/or defense of any claims for which Buyer is
releasing and/or indemnifying Seller under this Agreement.  Buyer shall be
responsible for obtaining its own insurance as of the Closing and for the period
thereafter.

 

(c)           Utility Services in Seller’s Name.  All utility services provided
to Seller in Seller’s name.  Seller will arrange for the discontinuance,
effective as of the Closing Date, of all such utility services, and Buyer shall
be responsible for its own utility services thereafter.  Any deposits for
utilities made by Seller shall be the property of Seller and Buyer shall be
responsible for any required replacements thereof.

 

3

--------------------------------------------------------------------------------


 

(d)           Certain Contracts.  Any contracts or agreements that cannot be
assumed by Buyer as a result of the inability to obtain the consent of the other
contracting party to the transfer of such contract or agreement.

 

(e)           Miscellaneous.  The items of property listed on Exhibit G.

 

ARTICLE II
PURCHASE PRICE

 

2.1           Purchase Price.

 

(a)           Amount.  The Purchase Price for the Property (the “Purchase
Price”) shall be FOUR HUNDRED EIGHTY MILLION FIVE HUNDRED THOUSAND AND NO/100
U.S. DOLLARS (U.S.$480,500,000.00).

 

(b)           Adjustments.  The Purchase Price shall be increased or decreased
by the credits and other adjustments described in Article VII below.

 

(c)           Allocation.  The Purchase Price shall be allocated as set forth on
Exhibit H.

 

2.2           Payment of Purchase Price.  On the Closing Date, Buyer shall pay
Seller Purchase Price in cash, by immediately available funds in the manner
provided in Section 6.4 below.

 

2.3           Deposit.

 

(a)           Amount.  Concurrently with the execution and delivery of this
Agreement, Buyer shall deliver to Title Guaranty Escrow Services, Inc.
(“Escrow”), a deposit in the amount of U.S.$25,000,000 (“Deposit”).  The Deposit
shall be held and disbursed by Escrow pursuant to the provisions of this
Agreement and the Escrow Agreement attached hereto as Exhibit I and executed
concurrently with this Agreement.  Seller will (i) at Closing, apply the Deposit
(including interest from any investment thereof) as partial payment of the
Purchase Price, or (ii) upon any permitted termination of this Agreement (other
than as a result of default by Buyer), return the Deposit (including any
interest from any investment thereof) to Buyer.  Buyer agrees that Seller shall
be entitled to retain the Deposit (including interest from any investment
thereof) as provided in this Agreement.

 

(b)           Interest on Deposit.  The Deposit shall be invested by Escrow as
Buyer may direct in any one or more of the investments listed on Exhibit J,
provided that all investments mature (and current funds therefrom are available)
on or before two (2) business days before the Closing Date.

 

2.4           LIQUIDATED DAMAGES.  IN THE EVENT THE SALE OF THE PROPERTY AS
CONTEMPLATED HEREUNDER IS NOT TIMELY CONSUMMATED BECAUSE OF A DEFAULT UNDER THIS
AGREEMENT ON THE PART OF BUYER, SELLER SHALL BE ENTITLED TO TERMINATE THIS
AGREEMENT AND RETAIN THE DEPOSIT INCLUDING ANY INTEREST EARNED THEREON AS
LIQUIDATED

 

4

--------------------------------------------------------------------------------


 

DAMAGES (AND NOT AS A PENALTY) AND AS SELLER’S SOLE AND EXCLUSIVE REMEDY, EXCEPT
AS OTHERWISE HEREIN EXPRESSLY PROVIDED.  BUYER AND SELLER ACKNOWLEDGE THAT
SELLER’S ACTUAL DAMAGES IN THE EVENT OF A DEFAULT BY BUYER WOULD BE EXTREMELY
DIFFICULT OR IMPRACTICABLE TO DETERMINE.  THEREFORE, BUYER AND SELLER ALSO
ACKNOWLEDGE THAT THE AMOUNT OF THE DEPOSIT HAS BEEN AGREED UPON, AFTER
NEGOTIATION, AS BUYER’S AND SELLER’S REASONABLE ESTIMATE OF SELLER’S DAMAGES IN
THE EVENT OF A DEFAULT ON THE PART OF BUYER.  IN ADDITION, BUYER SHALL PAY ALL
TITLE AND ESCROW CHARGES, IF ANY.  UPON RECEIVING WRITTEN NOTICE FROM SELLER OF
BUYER’S DEFAULT, ESCROW SHALL IMMEDIATELY DISBURSE THE DEPOSIT TO SELLER.  BY
THEIR RESPECTIVE INITIALS BELOW, BUYER AND SELLER ACKNOWLEDGE THAT THEY HAVE
READ AND UNDERSTAND THIS SECTION 2.4, AND THAT EACH WAS REPRESENTED BY COUNSEL
WHO EXPLAINED THE CONSEQUENCES OF THIS LIQUIDATED DAMAGES PROVISION AT THE TIME
THIS AGREEMENT WAS EXECUTED.

 

Buyer:  /s/ J.M.

 

Seller:  /s/

 

ARTICLE III
“AS IS” SALE AND BUYER’S DUE DILIGENCE

 

3.1           “As Is” Sale.  Buyer acknowledges and agrees that notwithstanding
any prior or contemporaneous oral or written representations, statements,
documents or understandings, this Agreement constitutes the entire understanding
of Seller and Buyer with respect to the subject matter hereof and supersedes any
such prior or contemporaneous oral or written representations, statements,
documents or understandings.  Except as provided in Section 8.2 of this
Agreement, Seller expressly disclaims any and all liability for representations
or warranties, expressed or implied, with respect to the Property or any matters
related thereto contained in information or omissions from information or any
written or oral communications transmitted or made available to Buyer by Seller,
its brokers, consultants, agents or attorneys, or anyone else.  Except as
provided in Section 8.2 of this Agreement, Buyer acknowledges and agrees that
(i) neither Seller, nor any principal, agent, attorney, employee, broker,
consultant or other representative of Seller has made representations or
warranties of any kind whatsoever, either express or implied, with respect to
the Property or any matters related thereto, (ii) Buyer is not relying on any
warranty, representation, or covenant, express or implied, with respect to its
purchase of the Property, and (iii) Buyer is acquiring the Property in an “as
is” and “where is” condition with all and any latent and patent defects and
faults, including without limitation, the presence of any Hazardous Materials on
the Property and all matters set forth in the Exhibits to this Agreement, except
that title to the Property shall be conveyed, transferred and assigned subject
to the matters described in Section 4.1 below.  In particular, but without
limitation, Buyer acknowledges and agrees that, except as provided in
Section 8.2 of this Agreement, Seller has not made, nor is it expected to make,
any representations or warranties with respect to the use, condition, occupation
or management of the Property, the condition of title, the presence of any
Hazardous Materials on, under or in the Property, the susceptibility of the Real
Property to flooding, the presence of mold in any of the Property, the Tenant
Leases, the Contracts,

 

5

--------------------------------------------------------------------------------


 

compliance with applicable statutes, laws, codes, ordinances, regulations or
requirements relating to leasing, zoning, subdivision, planning, building, fire,
drainage, safety, health, access for persons with disabilities, OSHA, sewer
availability and use, water availability and use, historic preservation, public
access, Hazardous Materials or environmental matters, compliance with covenants,
conditions and restrictions (whether or not of record), other local, municipal,
regional, state or federal requirements, or other statutes, laws, codes,
ordinances, regulations or requirements, or the soil conditions of the Real
Property or its suitability for any particular purpose or use or  for any future
development by Buyer or others, including without limitation, any other
development on the Land.  Buyer acknowledges and agrees that all discussions,
statements, understandings, beliefs, opinions and other information expressed or
set forth in any of the documents and information listed in all Exhibits to this
Agreement, including Exhibit K shall not constitute representations, warranties
or covenants of any kind whatsoever, either express or implied.  By placing its
initials below, Buyer acknowledges that it has read and understands this
Section 3.1, and that it was represented by counsel who explained the
consequences of this “as is” provision at the time this Agreement was executed.

 

Buyer:  /s/ J.M.

 

3.2           Acknowledgment of Inspection, Waiver.  Buyer acknowledges,
warrants and represents that it is a sophisticated purchaser of real estate,
knowledgeable in the acquisition and ownership of real property used for
commercial and industrial purposes, and that as of the expiration of the Due
Diligence Period (as defined in Section 3.3 below), it will have made all the
inspections, investigations, reviews and analyses Buyer deems necessary or
desirable in connection with its purchase of the Property, including without
limitation, all matters set forth in Section 3.1 above relating to the Property
which are disclaimed by Seller.  Buyer acknowledges, warrants and represents
that it has reviewed or will review prior to expiration of the Due Diligence
Period all of the documents and materials for which Seller has delivered or
shall deliver to Buyer or provided access to Buyer for review by Buyer in
connection with Buyer’s due diligence investigation, including without
limitation, the documents and information listed in Exhibit K.  Buyer hereby
expressly WAIVES and RELEASES any claim of any kind or nature against Seller and
any of its beneficiaries, employees, lenders, creditors, rehabilitators,
liquidators, agents, consultants, brokers, or attorneys with respect to the
Property and the transaction, including without limitation, any claim arising
out of any matter set forth in Exhibit K, excepting only those matters for which
Seller has expressly warranted in Section 8.2 of this Agreement.  Buyer also
hereby acknowledges, warrants and represents that it has carefully and
thoroughly reviewed and examined, or will carefully and thoroughly review and
examine, prior to the expiration of the Due Diligence Period, all
environmental/hazardous substance matters relating to the Property, including
without limitation, Item no. III.A. set forth in Exhibit K.  Except as expressly
provided in Section 12.13(c) below, Buyer shall assume all responsibility and
liability under all Environmental Laws and common law for any and all Hazardous
Materials matters and conditions relating to the Property.  Except as expressly
provided in Section 12.13(c) below, Buyer hereby expressly WAIVES and RELEASES
any claim of any kind or nature against Seller and any of its beneficiaries,
employees, lenders, creditors, rehabilitators, liquidators, agents, consultants,
brokers, or attorneys, with respect to any Hazardous Material matters and
conditions relating to the Property under the Environmental Laws or common law. 
Upon Buyer’s approval of the Property as hereinafter provided, Buyer shall be
deemed to have approved all aspects of this transaction, the physical condition
of the

 

6

--------------------------------------------------------------------------------


 

Property, title to the Property, the financial aspects of the operation of the
Property, all restrictions, limitations, faults and defects disclosed in any and
all of the items and documents set forth in Exhibit K, and all of the other
matters set forth in Sections 3.1 and 3.2 of this Agreement.  Excepting only
those matters for which Seller has expressly warranted in Section 8.2 of this
Agreement, Buyer warrants and represents that it has relied and will rely solely
upon the results of its own due diligence investigation in connection with its
purchase and the Closing of the sale of the Property.  Accordingly, Buyer hereby
WAIVES and RELEASES any claim of any kind or nature against Seller and any of
its beneficiaries, employees, lenders, creditors, rehabilitators, liquidators,
agents, consultants, brokers, or attorneys, with respect to this transaction and
the Property.  By placing its initials below, Buyer acknowledges that it has
read and understands this Section 3.2, and that it was represented by counsel
who explained the consequences of this WAIVER and RELEASE provision at the time
this Agreement was executed.

 

Buyer:  /s/ J.M.

 

3.3           Buyer’s Due Diligence Period.  Buyer shall be entitled to a period
of time (the “Due Diligence Period”) to investigate and evaluate, at Buyer’s
sole expense, the title and condition of the Property, the suitability of the
Property for Buyer’s intended purposes, and all other matters relevant to
Buyer’s acquisition, ownership, development, and use of the Property.  The Due
Diligence Period shall expire at 4:00 p.m., Hawaii Standard Time, on December 4,
2003.

 

(a)           During the Due Diligence Period, provided that Buyer shall not
have terminated this Agreement in accordance with Section 3.3(c) below and is
not in default under this Agreement, Buyer shall have the right, subject to the
provisions of this Section 3.3 and at Buyer’s sole cost and expense, to conduct
such independent investigations, including surveys, environmental site
assessments, and other customary engineering tests and physical examinations of
the Property, development or other permit analyses and feasibility studies, and
to interview tenants, as Buyer, in its discretion, deems necessary or
appropriate concerning Buyer’s ownership and intended use or development of the
Property or the suitability of the Property for use or development.  Prior to
conducting any tests, surveys, assessments, or other physical examinations on or
otherwise affecting the Property or any tenant interviews, before Closing, Buyer
shall notify Seller in writing of Buyer’s intent to conduct such examinations
and of the nature and extent thereof, at least two (2) business days prior to
such investigations or interviews.

 

(b)           Provided that Buyer shall not have terminated this Agreement in
accordance with Section 3.3(c) below and is not in default under this Agreement,
Seller shall grant to Buyer and its agents, subject to the Tenant Leases, a
nonexclusive license to enter upon the Property, during the Due Diligence
Period, for the purpose of conducting physical examinations of the Property
pursuant to this Section 3.3.  Prior to any such entry by Buyer on the Property,
Seller and Buyer shall execute a right-of-entry agreement (the “Right-of-Entry
Agreement”) in the form attached as Exhibit L to this Agreement, which
Right-of-Entry Agreement shall contain, among other things, insurance
requirements and Buyer’s release and indemnification of Seller.  Buyer agrees to
comply with all of the terms and conditions in the Right-of-Entry Agreement.

 

7

--------------------------------------------------------------------------------


 

(c)           If, during the Due Diligence Period, Buyer shall determine, at its
sole and absolute discretion, not to proceed with its purchase of the Property
for any reason whatsoever, then Buyer may terminate this Agreement by delivering
written notification thereof to Seller (the “Termination Notice”) prior to the
expiration of the Due Diligence Period.  Upon such event, each party shall pay
one-half (1/2) of any escrow cancellation charges, the Deposit (including
accrued interest, if any) shall be returned to Buyer, and both Seller and Buyer
shall be released from all further obligations under this Agreement, except for
the continuing indemnity obligations under the Right-of-Entry Agreement and
Section 12.3 of this Agreement, and the confidentiality obligations under
Section 12.14 of this Agreement.  Further upon such event, all studies, reports,
and information obtained by Buyer from or through Seller concerning the Property
shall be immediately returned by Buyer to Seller.  If Buyer does not
affirmatively provide Seller with its Termination Notice as provided above,
Buyer will be deemed to have satisfied itself with the condition of the Property
as set forth in Sections 3.1 and 3.2 above and waived any right to terminate
this Agreement based on the condition of the Property or such other matters
referenced in this Section 3.3 or in Sections 3.1 and 3.2 above.

 

(d)           By signing this Agreement, Buyer acknowledges that, in addition to
all other due diligence examinations and investigations performed or to be
performed by Buyer, and Buyer’s knowledge of the Property derived therefrom,
Buyer is specifically aware of all of the items relating to or potentially
affecting the Property as set forth in Exhibit K and, prior to expiration of the
Due Diligence Period, shall have reviewed, considered and, if Buyer does not
exercise its right to terminate this Agreement under Section 3.3(c) of this
Agreement, accepted and agreed to the effects thereof on Buyer’s acquisition,
ownership and intended use, development, financing and sale of the Property. 
Buyer further acknowledges that, with respect to the items set forth in
Exhibit K, Seller does not make any warranties or representations, express or
implied, concerning such matters or the completeness or accuracy thereof.

 

(e)           During the Due Diligence Period and through and until the Closing,
provided that Buyer shall not have terminated this Agreement in accordance with
Section 3.3(c) above and is not in default under this Agreement, Seller shall
make available to Buyer (for review and copy, at Buyer’s expense), during
regular business hours and at such locations as Seller shall reasonably
determine, such studies, reports, correspondence, agreements, documents, and
other items (excluding privileged or confidential items, if any) relating to the
Property, reasonably requested by Buyer, and reasonably obtainable by Seller
during the Due Diligence Period (at no cost to Seller, except to the extent the
cost is paid directly by Buyer).  Buyer acknowledges that, with respect to such
items, Seller does not make any warranties or representations concerning such
items or the completeness or accuracy thereof.

 

As used in this Agreement, the phrase “privileged or confidential items” means
any documents or other materials or information:  (i) that are or may reasonably
be considered privileged communications between Seller and its counsel;
(ii) that are subject to a presently effective confidentiality agreement;
(iii) that contain information about assets or business activities of Seller
that cannot reasonably be separated from information about the Property; or
(iv) that are appraisals, valuations or any information about or relating to
inquiries or offers to purchase the Property, or any part thereof.

 

8

--------------------------------------------------------------------------------


 

ARTICLE IV
TITLE TO PROPERTY

 

4.1           Status of Title.  The Property is to be sold (and the Seller shall
convey the Property to Buyer at Closing) subject to the following (“Permitted
Exceptions”):

 

(a)           The liens, encumbrances, easements, covenants, conditions and
restrictions described in the Preliminary Title Reports prepared by Title
Guaranty of Hawaii, Inc., as listed on Exhibit K (“PTRs”), including without
limitation, all matters set forth on Schedule B of the PTRs and approved by
Buyer pursuant to Section 4.3 below.

 

(b)           All matters revealed or disclosed by the surveys listed on
Exhibit K.

 

(c)           All matters which would be revealed or disclosed by physical
inspection and survey (conducted in accordance with the Minimum Standard Detail
Requirements for ALTA/ACSM Land Title Surveys 1999, including Table A Optional
Items) of the Property, including without limitation, any ALTA Survey and
surveyor’s reports obtained by Buyer, at its sole expense, prior to the Closing
Date.

 

(d)           Recorded and unrecorded Tenant Leases and other agreements and
documents as set forth on Exhibit C, and any liens or encumbrances affecting the
interest of tenants under Tenant Leases, including without limitation, such
liens and encumbrances set forth in the PTRs, and any unrecorded subleases.

 

(e)           Real property taxes for the fiscal tax year in which the Closing
shall occur and subsequent fiscal tax years not yet due and payable.

 

(f)            Zoning ordinances and regulations and any other laws, ordinances
or governmental regulations restricting or regulating the use, occupancy or
enjoyment of the Property.

 

(g)           Any other liens, encumbrances or other matters or items which may
be approved in writing prior to Closing by Buyer.

 

(h)           The liens, encumbrances, easements, covenants, conditions and
restrictions described in the Trustees’ Limited Warranty Deed.

 

(i)            Any updates to the PTRs approved by Buyer pursuant to Section 4.3
below.

 

(j)            A covenant running with the land which incorporates the release
(but not indemnity) provisions set forth in Section 10.2 of this Agreement, and
which provides that Buyer’s successors and assigns, including without
limitation, any future owners, tenants, mortgagees, or other encumbrancers of
all or any portion of the Property, shall release Seller and its beneficiaries
from the matters set forth in Section 10.2 of this Agreement.

 

9

--------------------------------------------------------------------------------


 

4.2           Title to Real Property.  At the Closing, Seller shall convey
Seller’s interest in the Real Property to Buyer by way of Trustees’ Limited
Warranty Deed as set forth in Exhibit M.

 

4.3           Updates of PTRs; Title Insurance.

 

(a)           Updates.  Not later than November 14, 2003, Seller, at its
expense, shall cause Title Guaranty of Hawaii, Inc. (hereinafter “Title
Company”), to deliver to Buyer updates of the PTRs.  Buyer shall notify Seller
in writing not later than 2:00 p.m., Hawaii Standard Time, on December 4, 2003,
of any exceptions or encumbrances set forth in the PTRs or in such update of
which Buyer disapproves.  Buyer’s failure to notify Seller of its disapproval of
any such exceptions or encumbrances not later than 2:00 p.m., Hawaii Standard
Time, on December 4, 2003, shall be conclusively deemed Buyer’s approval of the
PTRs and such updates and its election to purchase the Property subject to any
such exceptions and encumbrances.  With respect to any exceptions or
encumbrances as are disapproved by Buyer, Seller shall notify Buyer in writing
not later than 3:00 p.m., Hawaii Standard Time, on December 4, 2003, that Seller
shall either (a) cause each such exception or encumbrance to be removed from
title prior to Closing or (b) inform Buyer that Seller shall not or cannot
remove such exception or encumbrance, in which case Buyer shall either terminate
this Agreement prior to the expiration of the Due Diligence Period in accordance
with Section 3.3(c) above, or if Buyer elects to not terminate this Agreement,
Buyer shall be deemed to have rescinded its disapproval of the applicable
exception or encumbrance.  If Seller has committed but fails to remove any such
disapproved exception or encumbrance prior to Closing, or provide any
certificates, affidavits, forms, indemnities or guarantees that Seller has
agreed (or hereafter agrees) to provide pursuant to Section 6.9 hereof, Buyer’s
sole and exclusive remedy shall be to terminate this Agreement, receive the
Deposit together with any interest earned thereon and neither party shall have
any further rights or liabilities hereunder, except as set forth in the
Right-of-Entry Agreement and in Sections 12.3 and 12.14 of this Agreement.

 

(b)           Title Insurance.  Buyer may elect for its benefit, at its sole
cost and expense, to obtain a policy or policies of title insurance, if such
policy or policies is so desired.  Buyer shall also bear, at its sole cost and
expense, any title insurance endorsements which Buyer may request and Seller
shall not be required to incur any liability or expense, or provide any
indemnity or guarantee, in connection with any title insurance endorsement
desired by Buyer.  If Buyer elects to obtain title insurance policies for its
benefit, Buyer shall obtain such coverage through the Title Company. 
Notwithstanding any other provision in this Agreement to the contrary, the
obtaining of title insurance by Buyer shall not be a condition precedent to
Buyer’s obligation to the Closing unless Buyer’s inability to obtain such title
insurance is as a result of any voluntary act by Seller that has affected title
to the Property between the date of the update of the PTR and Closing.

 

4.4           Title to Personal Property.  At the Closing, Seller shall transfer
its right, title, and interest in and to the Tangible Personal Property, free
and clear of any liens and encumbrances, by execution and delivery of the form
of Bill of Sale attached hereto as Exhibit N (the “Bill of Sale”).

 

10

--------------------------------------------------------------------------------


 

4.5           Assignment of Contracts.  At the Closing, Seller shall transfer
the Contracts and Miscellaneous Interests to Buyer and Buyer shall assume all of
Seller’s obligations thereunder accruing from and after the Closing Date by
execution and delivery of the form of Assignment and Assumption of Contracts and
Intangibles attached hereto as Exhibit O (the “Assignment of Contracts”).

 

4.6           Assignment of Tenant Leases.  At the Closing, Seller shall
transfer all of its rights, title and interest in and to the Tenant Leases to
Buyer, and Buyer shall assume all of Seller’s obligations with respect thereto,
all in accordance with the Assignment and Assumption of Tenant Leases and
Security Deposits attached hereto as Exhibit P (the “Assignment of Tenant
Leases”).

 

4.7           Assignment of Intangible Property.  At the Closing, Seller shall
assign all of its rights and interests in and to all Intangible Property other
than the Contracts and Miscellaneous Interests to Buyer by execution and
delivery of the Form of Assignment of Intangible Property attached hereto as
Exhibit P-1 (the “Assignment of Intangible Property”).

 

ARTICLE V
CONDITIONS TO CLOSING

 

5.1           Conditions to Buyer’s Obligations.  The obligation of Buyer to
complete and consummate the transaction contemplated hereby shall be subject to
compliance by Seller with all of Seller’s agreements contained herein and to the
satisfaction on or before Closing of each of the following conditions precedent
(any of which may be waived in whole or in part by Buyer, but only in writing at
or prior to Closing):

 

(a)           Seller’s Representations and Warranties.  There shall not be any
material error, misstatement or omission in Seller’s representations or
warranties contained in this Agreement.  The representations and warranties of
Seller contained herein shall be true and correct in all material respects as of
the Closing Date with the same force and effect as though made on and as of the
Closing Date.

 

(b)           Seller’s Performance.  All material covenants and agreements made
by Seller which are to be completed on or before the Closing shall have been
performed in all material aspects and all documents to be delivered by Seller at
the Closing shall have been delivered.

 

(c)           Tax Clearance Certificate.  Seller shall have delivered to Buyer a
Tax Clearance Certificate issued by the Department of Taxation of the State of
Hawaii dated not earlier than ten (10) days prior to the Closing Date.

 

(d)           FIRPTA Affidavit and State of Hawaii Form N-289.  Seller shall
have delivered to Buyer:  (1) an affidavit or certification of Seller to the
effect that Seller is not a “foreign person” as that term is defined in
Section 1445 of the Internal Revenue Code and (2) State of Hawaii Form N-289
executed by Seller.

 

5.2           Conditions to Seller’s Obligation.  The obligation of Seller to
complete and consummate the transaction contemplated hereby shall be subject to
compliance by Buyer

 

11

--------------------------------------------------------------------------------


 

with all of Buyer’s agreements contained herein and to the satisfaction on or
before Closing of each of the following conditions precedent (any of which may
be waived in whole or in part by Seller, but only in writing at or prior to
Closing):

 

(a)           Buyer’s Representations and Warranties.  There shall not be any
material error, misstatement or omission in Buyer’s representations or
warranties contained in this Agreement.  The representations and warranties of
Buyer contained herein shall be true and correct in all material respects as of
the Closing Date with the same force and effect as though made on and as of the
Closing Date.

 

(b)           Buyer’s Performance.  All material covenants and agreements made
by Buyer which are to be completed on or before the Closing shall have been
performed in all material aspects and all documents to be delivered by Buyer at
the Closing shall have been delivered.

 

(c)           Good Standing Certificates.  Buyer shall have delivered to Seller
a Certificate of Good Standing (and a Certificate of Authority if Buyer is a
non-Hawaii entity) issued by the Department of Commerce and Consumer Affairs of
the State of Hawaii dated not earlier than ten (10) days prior to the Closing
Date.  If Buyer is a non-Hawaii entity, Buyer shall also deliver to Seller a
Certificate of Good Standing from the state of its incorporation or organization
dated not earlier than ten (10) days prior to the Closing Date.

 

5.3           Failure or Non-Waiver of Conditions Precedent.  If either Buyer,
on the one hand, or Seller, on the other hand, shall fail to satisfy any of the
non-waived conditions precedent to the other’s obligation to close the
transaction contemplated hereby as set forth in Sections 5.1 and 5.2 above, the
other party, in addition to its remedies under Section 12.13 hereinbelow, shall
have the right to terminate this Agreement, and thereafter the party who has
satisfied all of its conditions to Closing shall be entitled to receive the
Deposit together with any interest earned thereon.  In the event of the
termination of this Agreement under this Section 5.3, neither party shall have
any further liability to the other party hereunder except for indemnity
obligations under the Right-of-Entry Agreement and Section 12.3 of this
Agreement, and the confidentiality obligations under Section 12.14 of this
Agreement, and each party shall pay one-half (1/2) of any fees charged by
Escrow.

 

ARTICLE VI
CLOSING AND POSSESSION

 

6.1           Closing.

 

(a)           Closing Date.  Closing hereunder (the “Closing”) shall be held on
December 5, 2003 (the “Closing Date”), at the offices of Escrow or at such other
place mutually agreed to by Seller and Buyer.

 

(b)           Payment of Purchase Price, Recordation.  On the Closing Date,
Buyer shall pay the Purchase Price, and all other sums payable by Buyer, to
Seller and Escrow shall record the documents in accordance with the Recording
Instructions attached hereto as Exhibit Q.  All documents shall be deemed
delivered on the date the Trustees’ Limited Warranty Deed  and other documents
required by this Agreement to be filed or recorded, are filed in the

 

12

--------------------------------------------------------------------------------


 

Office of the Assistant Registrar of the Land Court of the State of Hawaii
and/or recorded in the Bureau of Conveyances of the State of Hawaii, as
applicable.

 

(c)           Failure to Close.  If either Buyer or Seller has complied with the
terms and conditions of this Agreement on or before the Closing Date, but the
other party fails to close on the Closing Date, the defaulting party shall be in
material breach of this Agreement and the party who has so fully complied may
terminate this Agreement and, whether or not this Agreement is terminated, may
exercise the respective remedies available to it provided in Section 2.4 above
or Section 12.13 below, as applicable.

 

6.2           Delivery by Buyer and Seller.  On the Closing Date or earlier, if
required by Escrow to timely close the transaction herein, Buyer and/or Seller
shall execute the following documents:

 

(a)           The Trustees’ Limited Warranty Deed, in recordable form, and ready
on the Closing Date for filing in the Office of the Assistant Registrar and/or
recording in the Bureau of Conveyances, as appropriate;

 

(b)           The Bill of Sale;

 

(c)           The Assignment of Contracts;

 

(d)           The Assignment of Tenant Leases;

 

(e)           The Assignment of Intangible Property;

 

(f)            The Assignment of Insurance Policies and/or Proceeds (pursuant to
Section 1.3(b) above, as may be applicable);

 

(g)           The closing statement for the sale of the Property; and

 

(h)           The Recording Instructions.

 

Fully executed counterparts of each such document requiring signature by both
parties shall be exchanged by Seller and Buyer so that each shall receive at
least one fully executed duplicate original thereof.  Notwithstanding the
foregoing, none of such documents or any other documents delivered pursuant to
this Agreement shall be deemed to be delivered or effective for any purpose
until after the filing and recordation of the documents described in
paragraph (a) of this Section 6.2 above in the Office of the Assistant Registrar
and/or the Bureau of Conveyances, as appropriate, and the Closing of the
transaction.  Said documents shall be delivered to Escrow for filing and/or
recordation in accordance with the terms and conditions of the Recording
Instructions.

 

6.3           Delivery by Seller.  On the Closing Date or earlier, if required
by Escrow to timely close the transaction herein, Seller shall cause the
following to be delivered to Buyer:

 

13

--------------------------------------------------------------------------------


 

(a)           Bulk Sales Report.  State of Hawaii Form G-8A (Report of Bulk Sale
or Transfer) issued by the Department of Taxation of the State of Hawaii dated
not earlier than ten (10) business days before the Closing Date.

 

(b)           Conveyance Tax Certificate.  State of Hawaii Form P-64A
appropriately completed and executed by Seller.

 

(c)           Notice of Sale to Tenants.  Notices to tenants of the Property in
the form of Exhibit R attached hereto, duly executed by Seller.

 

(d)           Other Documents.  Any other documents or instruments of Seller
called for hereunder which have not previously been delivered.

 

6.4           Delivery by Buyer.  On the Closing Date, or earlier if required by
Escrow to timely close the transaction herein, Buyer shall deliver to Escrow, in
the manner provided herein, the Purchase Price, increased or decreased by the
credits and other adjustments described in Article VII, and any other sums due
and owing by Buyer pursuant to this Agreement, in each case subject to the terms
and conditions of the Recording Instructions.  Prior to the Closing Date, Buyer
shall also deliver to Seller the following:

 

(a)           Resolutions.  A resolution of the board of directors of Buyer
certified by Buyer’s corporate secretary as having been approved at a duly
called and held meeting of the board of directors authorizing the purchase of
the Property hereunder from Seller pursuant to the terms and conditions hereof,
authorizing the officers executing this Agreement, the instruments of conveyance
and all closing documents to execute, acknowledge and deliver such agreement,
instruments and documents to Seller on behalf of said corporation, and
evidencing the incumbency of the officers executing this Agreement, the
instruments of conveyance, and all closing documents.

 

(b)           Other Documents.  Any other documents or instruments of Buyer
called for hereunder which have not been previously delivered.

 

6.5           Additional Instruments.  Seller and Buyer shall each deliver to
Escrow or the addressee of the Recording Instructions such other instruments as
are reasonably required to consummate the sale and purchase of the Property in
accordance with the terms hereof.

 

6.6           Payment of Closing Costs.

 

(a)           Seller’s Obligations.  Seller shall bear and pay (i) one-half
(1/2) of any escrow fees, (ii) one-half (1/2) of all recording charges,
(iii) the actual cost of the PTRs and the updates of the PTRs, which in all
events shall not exceed $50,000.00, (iv) one-half (1/2) of any and all taxes
(except Buyer’s income taxes), costs and charges payable in connection with the
sale, transfer, assignment or conveyance of the Property to Buyer, including the
State of Hawaii conveyance tax, and (v) Seller’s attorneys’ fees.

 

(b)           Buyer’s Obligations.  Buyer shall bear and pay (i) the remaining
one-half (1/2) of any escrow fees, (ii) all premiums and costs for the title
policy including one hundred percent (100%) of the cost of all endorsements to
the title policy, (iii) one-half (1/2) of all

 

14

--------------------------------------------------------------------------------


 

recording charges, (iv) the cost of any survey commissioned by Buyer, (v) the
cost of any and all of the investigations and inspections described in
Section 3.3 above, (vi) the cost of any other inspections, reviews, studies,
reports, and so called “due diligence” investigations conducted by Buyer,
(vii) one-half (1/2) of any and all taxes (except Seller’s income taxes), costs
and charges payable in connection with the sale, transfer, assignment or
conveyance of the Property to Buyer, including the State of Hawaii conveyance
tax, and (viii) Buyer’s attorneys’ fees.

 

6.7           Recording.  Provided that on the Closing Date Escrow has received
the Recording Instructions executed by counsel for Buyer and Seller, the
Trustees’ Limited Warranty Deed, the Bill of Sale, the Assignment of Tenant
Leases, the Assignment of Contracts, and the other documents identified in the
Recording Instructions, then the following shall occur on the Closing Date: 
Buyer shall pay the Purchase Price, as increased or decreased by the credits and
other adjustments described in Article VII below, by wire transfer of
immediately available funds to Seller.  Escrow shall be authorized to file
and/or record the Trustees’ Limited Warranty Deed and other documents identified
in the Recording Instructions in the Office of the Assistant Registrar and/or
the Bureau of Conveyances as provided in the Recording Instructions upon receipt
of confirmation that Escrow has received all necessary and immediately available
funds from Buyer to close the transaction in accordance with this Agreement.

 

6.8           Possession.  Possession of the Property shall be delivered to
Buyer on the Closing Date, subject only to the Permitted Exceptions and the
terms and conditions of this Agreement.

 

6.9           Closing Certificates, Etc.  At Closing, Seller shall provide the
Title Company with such certificates, mechanics’ liens and tenants in possession
affidavits, conveyance tax and other forms as Buyer or the Title Company may
reasonably require and as are customary in like transactions in Hawaii,
provided, however, Seller shall not be required to incur any liability or
expense, or provide any indemnity or guarantee in connection with any title
endorsement requested by Buyer unless Seller shall agree to provide the same
pursuant to the provisions of Section 4.3 hereof.

 

6.10         Property Documents.  To the extent the same are in Seller’s
possession, original, fully executed copies of all material documents and
agreements, plans and specifications and contracts, licenses and permits
pertaining to the Property shall be delivered to Buyer on the Closing Date.

 

6.11         Tenant Leases and Contracts.  Duly executed original copies of the
Tenant Leases and Contracts shall be delivered to Buyer on the Closing Date.

 

ARTICLE VII
PRORATIONS AND APPORTIONMENTS

 

7.1           Basis for Prorations, Apportionments.  All items described in this
Article VII shall be prorated and apportioned in the manner provided in this
Article VII so that, except as otherwise specifically provided herein, Seller
bears all expenses with respect to the Property and shall have the benefit of
all income with respect to the Property through and including the period ending
at 11:59 p.m., Hawaii Standard Time, on the day preceding the

 

15

--------------------------------------------------------------------------------


 

Closing Date, and Buyer bears all expenses with respect to the Property and
shall have the benefit of all income with respect to the Property from and after
the Closing Date.

 

7.2           Items to be Prorated and Apportioned.  The following shall be
prorated and apportioned between Buyer and Seller as provided in Section 7.4
below:

 

(a)           Revenues, Reimbursements.

 

(i)            Revenues from Property.  All income and revenue from the use and
operation of the Property.

 

(ii)           Rent.  All rent under Tenant Leases and the Contracts
(collectively, “Rent”).

 

(iii)          Additional Rent.  If appropriate, any and all additional rent and
charges under Tenant Leases, including, without limitation, any reimbursable
expenses, real property taxes and other sums payable by tenants, unless
otherwise specified in this Agreement (collectively, “Additional Rent”).

 

(iv)          Casualty Proceeds.  Any and all amounts which Seller actually
receives in connection with termination of a Tenant Lease on account of a
casualty prior to Closing.

 

(v)           Other Income.  Any and all other income derived from the Property.

 

(b)           Expenses.

 

(i)            Contract Sums.  Amounts paid or payable under the Contracts.

 

(ii)           Taxes on Gross Receipts.  Gross income and other taxes, if any,
payable on account of any Rents, Additional Rent and/or income derived from the
Property, including, without limiting the generality of the foregoing, Hawaii
general excise tax.

 

(iii)          Real Property Taxes.  If appropriate, real property taxes for the
fiscal year in which the Closing shall occur.

 

(iv)          Assessments.  Any assessment or assessments affecting the Property
or any part thereof, but only to the extent any portion thereof has not been
paid prior to Closing.

 

(v)           Utilities.  Fuel, electric, water and other utility costs.

 

(vi)          License and Permit Fees, Taxes.  Fees for transferable City,
County, State and Federal business licenses, permits and taxes, if any.

 

16

--------------------------------------------------------------------------------


 

(c)           Additional Items.  Such additional items which are normally
apportioned in sales of property in similar situations or with respect to which
Buyer and Seller mutually agree in writing.

 

7.3           Credits for Certain Items.  Buyer or Seller shall be credited with
the following upon Closing:

 

(a)           Items Not Prorated.  Buyer and Seller agree that: (1)  the items
set forth on Exhibit R-1 shall not be prorated at Closing between Seller and
Buyer, and (2) Seller shall receive a credit at Closing in the amount of
$646,617.90.  In addition thereto, Seller and Buyer agree that Seller shall
receive a credit at Closing of a sum equal to the amount of all rent
delinquencies between the date of the execution of this Agreement and the day
preceding the Closing Date.  From and after the Closing Date, Buyer shall be
entitled to all payments received from any tenant for such rent delinquencies. 
From and after the Closing Date, Buyer shall be entitled to all rights, benefits
and income associated with the items set forth in Exhibit R-1 and shall also be
responsible for and assume all obligations, burdens and expenses associated with
such items.  From and after the Closing Date, Buyer shall indemnify, defend with
counsel reasonably acceptable to Seller, and hold Seller, its beneficiaries,
successors and assigns, free and harmless from and against any and all
liabilities, damages, losses, claims, penalties, fines, settlements, causes of
action, costs or expenses including, without limitation, reasonable attorneys’
fees, directly or indirectly, arising from or attributable to, all of the
matters set forth in Exhibit R-1.

 

(b)           Tenant Security Deposits.  Buyer shall receive a credit against
the Purchase Price for the total sum of any security deposits held by Seller
(without interest except as otherwise required by the applicable Tenant Lease)
pursuant to the Tenant Lease.  After the Closing Date, Buyer shall assume all
obligations and liabilities with respect to such deposits.

 

7.4           Procedure.  Seller and Buyer shall, in good faith, mutually
prepare and agree to in writing a schedule of credits, prorations,
apportionments and adjustments as required by this Article VII three (3)
business days before Closing.  Such schedule shall be final and binding on
Seller and Buyer after it has been mutually approved.

 

ARTICLE VIII
REPRESENTATIONS AND WARRANTIES

 

8.1           Buyer’s Representations.  To induce Seller to enter into this
Agreement, Buyer makes the following representations and warranties to Seller,
all of which are now true and shall be true as of the Closing:

 

(a)           Due Formation, Good Standing.  Buyer is a real estate investment
trust duly organized, validly existing and in good standing under the laws of
the State of Maryland and in all other jurisdictions in which such qualification
is necessary because of the character of the properties owned by it or the
nature of its activities.

 

(b)           Power and Authority.  Buyer has full power and authority to enter
into this Agreement and to assume and perform all of its obligations hereunder. 
Buyer also has full

 

17

--------------------------------------------------------------------------------


 

power and authority to carry on its business as now conducted and to own or
lease and to operate its properties and assets now owned or leased by Buyer.

 

(c)           Due Authorization and Validity.  The execution and delivery of
this Agreement and the performance by Buyer of its obligations hereunder have
been duly authorized by all trust action (including, without limitation, all
necessary approvals by the board of directors, shareholders or partners thereof)
as may be required, and no further action or approval is required in order to
constitute this Agreement as a binding and enforceable obligation of Buyer; when
executed and delivered by Buyer the documents required to be executed by Buyer
hereunder will each have been duly authorized, valid and binding upon Buyer; the
execution and delivery of this Agreement and the consummation of the transaction
contemplated hereunder on the part of Buyer do not and will not violate the
articles of incorporation or other documentation creating the legal entity of
Buyer, and do not and will not conflict with or result in the breach of any
condition or provision of, or constitute a default under, or result in the
creation or imposition of any lien, charge or encumbrance upon any of the
property or assets of Buyer by reason of the terms of any contract, mortgage,
lien, lease, agreement, indenture, instrument or judgment to which Buyer is a
party or which is or purports to be binding upon Buyer or which affects Buyer;
and no action by any federal, state or municipal or other governmental
department, commission, board, bureau or instrumentality is necessary to make
this Agreement a valid instrument binding upon Buyer in accordance with its
terms, except for any action which may be required by the Hart-Scott Act.

 

(d)           No Pending Actions.  No action at law or in equity and no
investigation or other proceeding whatsoever is now pending or threatened to
liquidate or dissolve Buyer, or to declare any of its rights, powers or
privileges to be null or void or otherwise than in full force and effect, or to
obtain any decree, order, judgment or other judicial determination or
administrative or other ruling which will or may impede or detract from any of
the rights, powers or privileges not vested in or claimed by Buyer.

 

(e)           “As Is” Sale.  Buyer has reviewed and accepted Article III of this
Agreement and agrees that, subject to the express terms of this Agreement, the
Property shall be sold to Buyer in an “As Is” “Where Is” condition with all
patent and latent faults and defects, including without limitation, all matters
set forth in Exhibit K, and Articles III and X of this Agreement.

 

8.2           Seller’s Representations.  To induce Buyer to enter into this
Agreement, Seller makes the following representations and warranties to Buyer,
all of which are now true and shall be true as of the Closing:

 

(a)           Power and Authority.  Seller has full power and authority to enter
into this Agreement and to assume and perform all of its obligations hereunder. 
Seller also has full power and authority to carry on its business as now
conducted and to own or lease and to operate its properties and assets now owned
or leased by Seller.

 

(b)           Due Authorization and Validity.  The execution and delivery of
this Agreement and the performance by Seller of its obligations hereunder have
been duly authorized by all action as may be required, and no further action or
approval is required in order to

 

18

--------------------------------------------------------------------------------


constitute this Agreement as a binding and enforceable obligation of Seller;
when executed and delivered by Seller the documents required to be executed by
Seller hereunder will each have been duly authorized, valid and binding upon
Seller; the execution and delivery of this Agreement and the consummation of the
transaction contemplated hereunder on the part of Seller do not and will not
conflict with or result in the breach of any condition or provision of, or
constitute a default under, or result in the creation or imposition of any lien,
charge or encumbrance upon any of the property or assets of Seller by reason of
the terms of any contract, mortgage, lien, lease, agreement, indenture,
instrument or judgment to which Seller is a party or which is or purports to be
binding upon Seller or which affects Seller; and no action by any federal, state
or municipal or other governmental department, commission, board, bureau or
instrumentality is necessary to make this Agreement a valid instrument binding
upon Seller in accordance with its terms, except for any action which may be
required by the Hart-Scott Act.

 

(c)           Litigation.  Except as set forth in Exhibit K, to Seller’s
knowledge, there are no legal actions, suits, or other legal or administrative
proceedings pending or threatened against the Property, and Seller is not aware
of any facts which might result in any such action, suit or other proceedings.

 

(d)           No Condemnation Pending or Threatened.  Except as set forth in
Exhibit K, to Seller’s knowledge, there are no pending or threatened
condemnation, eminent domain or similar proceedings affecting the Property or
any portion thereof.

 

(e)           Tenant Leases, Etc..  The copies of the Tenant Leases heretofore
delivered by Seller to Buyer are true, correct and complete copies thereof, and
the Tenant Leases have not been amended except as evidenced by amendments
similarly delivered and constitute the entire agreement between Seller and the
tenants thereunder.  The Rent Roll attached hereto as Exhibit S (the “Rent
Roll”) accurately reflects the commencement date and the expiration date of each
Lease, none of the rents set forth in the Rent Roll is currently subject to any
recalculation or redetermination except pursuant to pending renegotiations with
Tenants and arbitration proceedings specifically identified on the Rent Roll or
Exhibit K, and all of the other information set forth in the Rent Roll is true,
correct and complete in all material respects.  Except as otherwise set forth in
the Rent Roll, on Exhibits C, K or R-1, or in Seller’s files made available to
Buyer for review by Buyer during the Due Diligence Period:  (i) each of the
Tenant Leases is in full force and effect on the terms set forth therein and
each tenant thereunder (“Tenant”) is in possession of its premises (except for
Tenants who have subleased all or a portion of its premises) and is legally
obligated to pay rent thereunder without credit, offset or deduction and, except
as previously disclosed in writing by Seller to Buyer, no Tenant has paid any
rent due under its Tenant Lease in advance of its due date; (ii) all work and
other improvements to any Tenant’s premises required to be furnished or
constructed by Seller pursuant to the terms of the applicable Tenant Lease have
been completed and all design allowances, construction allowances or other
allowances to which any Tenant may be entitled under its Tenant Lease have been
paid in full; (iii) no Tenant has any right to renew or extend the term of its
Tenant Lease, terminate the term, lease additional space or any rights of first
offer or refusal or other similar rights to acquire any interest in any portion
of its property; (iv) there exists no default nor state of facts which with the
giving of notice and/or the passage of time would constitute a default
thereunder on the part of Tenant or on the part of Seller under any Tenant Lease
and, without limiting the foregoing, no Tenant is in arrears in the payment of
any sums or the performance of

 

19

--------------------------------------------------------------------------------


 

any material obligation required of it under its Tenant Lease beyond any
applicable grace period; and (v) to Seller’s knowledge, there are no actions
whether voluntary or otherwise, contemplated by, pending or threatened against
any Tenant under the bankruptcy laws of the United States or any state thereof.

 

(f)            Contracts.  The list of Contracts contained in Exhibit O is true
and correct in all material respects.  Other than the Contracts identified in
Exhibit O, Seller has not entered into any contract or agreement with respect to
the Property which will be binding on Buyer or the Property after the Closing.

 

Except for Seller’s warranties and representations in Section 8.2(e) which shall
expire twelve (12) months after the Closing Date, Seller’s warranties and
representations as set forth in this Section 8.2 shall expire six (6) months
after the Closing Date.

 

8.3           Definition of “Seller’s Knowledge”.  All references in this
Agreement to Seller’s knowledge or words of similar import shall refer only to
the present actual knowledge of Timothy E. Johns, Chief Operating Officer, and
Bonnie Oppermann (the “Designated Employees”) and shall not be construed to
refer to the knowledge of the trustees or any other officer, agent or employee
of Seller or any affiliate thereof, and shall not impose upon any of the
Designated Employees any duty to investigate the matters to which such
knowledge, or the absence thereof, pertains, including, but not limited to, the
contents of the files, documents and materials maintained by Seller.  There
shall be no personal liability on the part of any Designated Employee arising
out of any representations or warranties made herein.

 

ARTICLE IX
COVENANTS OF SELLER

 

9.1           Operation of Property.  Prior to the Closing Date, Seller shall
cause the following to occur:

 

(a)           Operation by Seller.  Seller agrees to manage the Property in its
customary manner but in any and all events shall not be responsible for any
diminution in value of or income from the Property.

 

9.2           Bills and Invoices.  Except as otherwise expressly provided
herein, Seller will cause to be promptly paid in full all bills and invoices for
labor, goods, materials and services of any kind relating to the Property and
all utility charges relating to the period prior to the Closing Date, subject to
Seller’s right to contest any disputed amounts so long as Buyer’s interest in
the Property is not materially impaired.

 

9.3           (Intentionally Deleted).

 

9.4           Pahounui Property.  With respect to the property owned by Pahounui
DP LLC, identified as Item no. 7 of Pool 5 of Exhibit A attached hereto
(“Pahounui Property”), Buyer agrees that Seller shall convey the Pahounui
Property to Buyer subsequent to Closing in accordance with this Section 9.4. 
The parties agree that $11,000,000.00 of the Purchase Price (“the Pahounui
Amount”) shall be withheld from Seller at Closing and retained by Buyer and
applied in accordance with this Section 9.4.  In the event that prior to
June 30, 2004, (a) Seller

 

20

--------------------------------------------------------------------------------


 

shall have delivered to Buyer a certificate of occupancy for the improvements on
the Pahounui Property, (b) Malolo Beverage and Supplies, Limited (“Malolo”) has
commenced its occupancy of approximately 52,869 square feet of the Pahounui
Property, (c) Seller has delivered to Buyer the Offset Statement from Malolo
under Section 15.1 of the Malolo lease, (d) Seller has delivered to Buyer an
executed copy of Exhibit D of the Malolo lease, (e) Seller has delivered to
Buyer the Letter of Completion received from the State of Hawaii Department of
Health for the remediation of the Pahounui Property, and (f) Seller shall have
provided Buyer evidence satisfactory to Buyer that Seller has paid in full all
amounts due the developer, contractor and other persons providing labor and
materials in connection with the construction of improvements on the Pahounui
Property, the Pahounui Property shall be conveyed by Pahounui DP LLC to Buyer by
way of a Limited Warranty Deed in a form substantially similar to Exhibit M on
the date that is five (5) business days after items (a) through (f) as aforesaid
(“Pahounui Closing Conditions”) have been completed.  At its sole discretion,
Buyer may waive any one or all of the Pahounui Closing Conditions and require
Seller to convey the Pahounui Property to Buyer not earlier than five (5) days
after Seller receives written notice from Buyer of its waiver of such
conditions.  In the event that the Pahounui Property is conveyed to Buyer prior
to the satisfaction in full of the Pahounui Closing Conditions, Buyer shall
receive a credit upon the conveyance of the Pahounui Property equal to the
Buyer’s cost of satisfying those of the Pahounui Closing Conditions which remain
unsatisfied as of the date of such conveyance, in an amount to be reasonably
determined by Seller.  The Pahounui Property shall be conveyed to Buyer subject
to the agreement set forth in Schedule A of Exhibit O-1 but free and clear of
all liens and encumbrances, except as provided in this Section 9.4. 
Concurrently with the conveyance of the Pahounui Property to Buyer, Seller and
Buyer shall execute the Assignment and Assumption of Contracts attached hereto
as Exhibit O-1.  In the event that the Pahounui Closing Conditions have not been
completed by June 30, 2004, Buyer shall have the right, in its sole discretion,
to extend the June 30, 2004 date to June 30, 2005, by notice in writing to
Seller not later than July 15, 2004.  Upon such conveyance of the Pahounui
Property to Buyer, Buyer shall release to Seller the Pahounui Amount together
with any interest earned thereon.  The conveyance of the Pahounui Property by
Pahounui DP LLC shall be subject to all terms and conditions of this Agreement
and Pahounui DP LLC shall be deemed the beneficiary of all terms and conditions
applicable to Seller under this Agreement, including without limitation
Section 10.2 of this Agreement.  Buyer agrees that Seller shall convey the
Pahounui Property to Buyer subject to restrictive covenants required by Hawaii
Revised Statutes, Chapter 128D.  Seller shall cause Pahounui DP LLC to execute
all necessary documents to convey the Pahounui Property to Buyer in accordance
with the terms and conditions of this Agreement, including without limitation,
this Section 9.4.  In the event that Seller is unable to perform any one of the
aforesaid conditions to the conveyance of the Pahounui Property by June 30,
2004, or June 30, 2005, if Buyer provides to Seller the written notice to extend
as aforesaid, Buyer shall have the right to retain the Pahounui Amount and
Seller shall have no further obligation to convey the Pahounui Property to
Buyer.  The failure of Seller to convey the Pahounui Property to Buyer shall in
any and all events not affect in any manner the Closing and transfer of the
Property (except the Pahounui Property) from Seller to Buyer and Buyer’s sole
remedy shall be to retain the Pahounui Amount together with any interest
thereon.  Seller and Pahounui DP LLC shall retain any claim they may have
against Flynn Learner.  The provisions of this Section 9.4 shall in all events
survive the Closing hereunder.

 

21

--------------------------------------------------------------------------------


 

ARTICLE X
COVENANTS OF BUYER

 

10.1         Future Changes.  Buyer hereby assumes the risks of all changes in
zoning, building, fire, health and safety, subdivision, water availability and
use, sewer availability and use, drainage, historic preservation or other
Federal, State or County laws, ordinances, codes, rules and regulations and
adverse governmental action of any type taken after the Closing Date which may
affect the Property or restrict Buyer’s use or development of the Property, and
all assessments and costs in connection therewith.

 

10.2         Hazardous Materials.  Buyer assumes all risks of “Hazardous
Materials” (defined below) on, about, around, under, over or within the
Property.  Subject to the limitations of Section 12.13(c) below, Buyer EXPRESSLY
RELEASES Seller and the beneficiaries under the Will and of the Estate of Samuel
M. Damon, Deceased (collectively, the “Beneficiaries”) from any and all
liability and claims that it may have against Seller, the Beneficiaries, and the
successors and assigns of Seller and/or Beneficiaries (collectively, the
“Covered Persons”), under the Environmental Laws and/or common law, which may
arise out of or may directly or indirectly be attributable to the past, present
or future use, generation, manufacture, treatment, handling, refining,
production, storage, release, discharge, disposal or presence of any Hazardous
Material on, about, around, under, over or within the Property.  Subject to the
limitations of Section 12.13(c) below, Buyer shall indemnify, defend with
counsel reasonably acceptable to Seller, and hold Seller and the Covered
Persons, free and harmless from and against any and all liabilities, damages,
losses, claims, penalties, fines, settlements, causes of action, costs or
expenses including without limitation reasonable attorneys’ fees, environmental
consultant and laboratory fees, and the costs and expenses of investigating and
defending any claim or proceeding under the Environmental Laws and/or common
law, directly or indirectly resulting from or attributed to:

 

(a)           The past, current or future presence, use, generation,
manufacture, treatment, handling, refining, production, storage, disposal,
discharge, or release, or threatened release, of any Hazardous Material on,
about, around, under, over, within, from or affecting the Property including the
soil, water, vegetation, buildings, personal property, persons, animals or
otherwise;

 

(b)           Any personal injury (including wrongful death) or property damage
(real or personal) arising out of or relating to the past, current or future
presence, use, generation, manufacture, treatment, handling, refining,
production, storage, disposal, discharge, or release, or threatened release, of
any Hazardous Material on, about, around, under, over, within, from or affecting
the Property including the soil, water, vegetation, buildings, personal
property, persons, animals or otherwise;

 

(c)           Any lawsuits or administrative actions brought or threatened,
settlement reached or government order relating to the past, current or future
presence, use, generation, manufacture, treatment, handling, refining,
production, storage, disposal, discharge, or release or threatened release, of
any Hazardous Material on, about, around, under, over, within, from or affecting
the Property including the soil, water, vegetation, buildings, personal
property, persons, animals or otherwise; or

 

22

--------------------------------------------------------------------------------


 

(d)           Any violation of any Environmental Law at the Property.

 

Buyer’s indemnification obligations under this Section 10.2 shall survive
Closing.

 

As used herein, the term “Hazardous Material” or “Hazardous Materials” means any
hazardous or toxic substance, material or waste, including, but not limited to,
petroleum, asbestos, polychlorinated biphenyls, radioactive materials, lead
paint or any chemical, material or substance defined as or included in the
definition of  “hazardous substances”, “hazardous wastes”, “hazardous
materials”, “extremely hazardous waste”, “restricted hazardous waste” or “toxic
substances”, or words of similar import that are otherwise listed, defined or
regulated in any manner pursuant to any Environmental Law.  As used herein, the
term “Environmental Law” or “Environmental Laws” means and includes all federal,
state and local laws, statutes, ordinances, codes, rules, regulations,
standards, directives, all judicial and administrative ruling, decisions, orders
and guidelines which currently are in effect or which may in the future be
enacted, adopted, issued, amended or modified, pertaining to the protection of
the environment or human health or safety, including but not limited to, the
following:  Occupational Safety and Health Act, 29 U.S.C. §651 et seq.; Hawaii
Occupational Safety and Health Law, Haw. Rev. Stat. Chapter 392; Federal
Insecticide, Fungicide, and Rodenticide Act, 7 U.S.C. §136 et seq.; Endangered
Species Act, 16 U.S.C. §1531 et seq.; Comprehensive Environmental Response,
Compensation, and Liability Act, as amended, 42 U.S.C. §9601 et seq.; Resource
Conservation and Recovery Act, 42 U.S.C. §6901 et seq.; Hazardous Materials
Transportation Act, 49 U.S.C. §1801 et seq.; Clean Water Act, 33 U.S.C. §1251 et
seq.; Clean Air Act, 42 U.S.C. §7401 et seq.; Toxic Substance Control Act,
15 U.S.C. §2601 et seq.; Safe Drinking Water Act, 42 U.S.C. §300f et seq.; Haw.
Rev. Stat. Chapters 128D (Environmental Response), 149A (Pesticides), 195D
(Conservation), 340A (Solid Waste), 340E (Safe Drinking Water), 342B (Air
Pollution Control), 342D (Water Pollution), 342F (Noise Pollution), 342H (Solid
Waste Pollution), 342J (Hazardous Waste), 342L (Underground Storage Tanks), and
342P (Asbestos), and the regulations and guidance documents adopted and/or
promulgated pursuant to the above.

 

(e)           In the event that Seller should seek indemnification from Buyer
under this Section 10.2, the burden of proof shall be on Buyer to establish its
right to deny indemnification under one or more of the bases set forth in
Section 10.2.

 

(f)            Notwithstanding anything to the contrary set forth in this
Section 10.2 hereinabove, Buyer does not release, and shall not be required to
indemnify, defend, or hold harmless, any Covered Person with respect to any
liability or claim under the Environmental Laws and/or common law which is
solely the result of the post-Closing use, generation, manufacture, treatment,
handling, refining, production, storage, release, discharge, disposal or
presence of any Hazardous Material on, about, around, under, over or within the
Property by such Covered Person, or such Covered Person’s agents, contractors,
or representatives.

 

10.3         Disabilities Law.  Buyer assumes all risk and all liability arising
out of any nonconformance or noncompliance of any of the Improvements and Tenant
Improvements with the Americans with Disabilities Act, 42 U.S.C. §12101 et seq.,
as the same may be amended from time to time, and any and all regulations
adopted and promulgated pursuant thereto (collectively referred to herein as the
“Disabilities Law”).  Buyer agrees to indemnify, defend and hold Seller harmless
from and against all losses, fines, penalties, damages, liabilities and

 

23

--------------------------------------------------------------------------------


 

costs (including attorney’s fees and costs) incurred by or assessed against
Seller which arises out of any claim or proceedings relating to the past,
present or future nonconformance or noncompliance of any of the Improvements
with the Disabilities Law.

 

10.4         Zoning and Conditional Use Permit.   Buyer assumes all risk and all
liability relating to all State of Hawaii and City and County of Honolulu
planning, zoning, building, fire, health and safety, drainage, sewer and land
use  laws, ordinances, codes and regulations (“Zoning Laws”).  Buyer agrees to
indemnify, defend and hold Seller harmless from and against all losses, fines,
penalties, damages, liabilities and costs (including attorney’s fees and costs),
incurred by or assessed against Seller which may arise out of any past, present
or future violations of the Zoning Laws.

 

10.5         Records and Files.  Buyer agrees to allow Seller access to all
books and records transferred from Seller to Buyer at Closing for a period of
twelve (12) months after the Closing Date.  Buyer agrees that after the Closing,
Seller, at Seller’s expense, may make copies of any and all books and records as
Seller, in its discretion, desires.

 

10.6         Buyer’s Net Worth.  In order to secure Buyer’s indemnity under
Section 10.2 of this Agreement, Buyer shall maintain a Net Worth at least equal
to the Purchase Price.  Buyer shall provide audited financial statements to
Seller on an annual basis promptly upon Buyer’s filing the same with the
Securities and Exchange Commission.  Buyer’s obligations under this Section 10.6
shall survive the Closing for a period of thirty-six (36) months after the
Closing Date.

 

ARTICLE XI
CONDEMNATION

 

11.1         Condemnation.

 

(a)           More Than 15%.  In the event that prior to the Closing Date, a
governmental entity shall commence or give notice of its intention to commence
any eminent domain proceeding to physically take more than 15% of the area of
the Land, then Buyer shall have the option to elect to do either of the
following:

 

(i)            Terminate Agreement.  Buyer may elect to terminate this Agreement
by written notice to Seller given within ten (10) days after Buyer has received
notice of such action of condemnation, in which event, (1) neither Buyer nor
Seller shall thereafter have any obligations or liabilities hereunder, (2) any
cash deposited pursuant to Section 2.3(a) above, together with any interest
thereon, if any, shall be returned to Buyer, and (3) all escrow cancellation
charges shall be borne and paid equally by Buyer and Seller; or

 

(ii)           Proceed with Closing.  Buyer may elect to proceed with the
transaction described herein, in which case on Closing the Purchase Price shall
not be reduced and the net award payable to Seller for such taking, if any,
shall be assigned and transferred to Buyer together with all right, title and
interest in and to any awards, it being expressly agreed that in such event
Seller shall have no obligation, responsibility, or liability to repair or
restore the Property or any portion thereof.  If Buyer elects to proceed, at
Buyer’s option the Closing

 

24

--------------------------------------------------------------------------------


 

may be rescheduled to a later date within said 10-day period upon at least 48
hours’ prior written notice from Buyer to Seller.

 

(b)           Less Than 15%.  In the event that prior to the Closing Date, a
governmental entity shall commence or give notice of its intention to commence
any eminent domain proceeding to physically take less than 15% of the area of
the Land, Buyer shall proceed with the transaction described herein, in which
case on Closing the Purchase Price shall not be reduced and the net award
payable to Seller for such taking, if any, shall be assigned and transferred to
Buyer together with all right, title and interest in and to any awards, it being
expressly agreed that in such event Seller shall have no obligation,
responsibility, or liability to repair or restore the Property or any portion
thereof.

 

ARTICLE XII
MISCELLANEOUS

 

12.1         Notices.  Except as otherwise specifically provided herein, any
notice required or permitted to be given under this Agreement shall be in
writing and shall be sent by facsimile, a recognized private courier company, or
by United States mail, registered or certified mail, postage prepaid, return
receipt requested, and addressed as follows:

 

If to Seller:

 

Trustees of the Estate of Samuel M. Damon

 

 

ATTN: Mr. Timothy E. Johns, Chief Operating Officer

 

 

999 Bishop Street, Suite 2800

 

 

Honolulu, HI  96813

 

 

Facsimile No. 808-536-3729

 

 

 

with a copy to:

 

Carlsmith Ball LLP

 

 

ATTN: Thomas Van Winkle, Esq.

 

 

Karl K. Kobayashi, Esq.

 

 

ASB Tower, Suite 2200

 

 

1001 Bishop Street

 

 

Honolulu, HI  96813

 

 

Facsimile No. 808-523-0842

 

 

 

If to Buyer:

 

HRPT Properties Trust

 

 

400 Centre Street

 

 

Newton, Massachusetts  02158

 

 

ATTN:  Mr. John A. Mannix

 

 

[Telecopier No. (617) 332-2261]

 

 

 

with a copy to:

 

Sullivan & Worcester LLP

 

 

One Post Office Square

 

 

Boston, Massachusetts  02109

 

 

ATTN:  Nancy S. Grodberg, Esq.

 

 

[Telecopier No. (617) 338-2880]

 

25

--------------------------------------------------------------------------------


 

with a copy to:

 

Chun, Kerr, Dodd, Beaman & Wong

 

 

745 Fort Street Mall, Suite 900

 

 

Honolulu, Hawaii  96813

 

 

ATTN:  Danton S. Wong, Esq.

 

 

[Telecopier No. (808) 536-5869]

 

or such other address as either party may from time to time specify in writing
to the other in the manner aforesaid.  Such notices shall be deemed received
upon receipt or refusal to accept delivery as indicated in the U.S. Postal
Service return-receipt or similar advice from the courier company.

 

12.2         (Intentionally Deleted).

 

12.3         Brokers and Finders.  Seller shall pay the fees of Eastdil Realty,
LLC, incurred in connection with this transaction.  Except for such fees,
neither Seller nor Buyer shall pay any broker’s fee, finder’s fee, commission or
similar compensation in connection with this transaction.  In the event of any
other claim for a broker’s fee, finder’s fee, commission or other similar
compensation in connection herewith arising out of any claim by reason of
services alleged to have been rendered to, or at the request of Buyer or Seller,
Buyer or Seller, as the case may be, hereby agrees to indemnify, defend, protect
and hold the other party harmless against any and all liability, loss, cost,
damage or expense (including reasonable attorneys’ fees and costs) which such
party may sustain or incur by reason of such claim.  Without limiting the
foregoing, Buyer and Seller each agrees to specifically protect and indemnify
the other party against and hold such other party harmless from any and all
claims, demands, causes of action, damages, liabilities, costs, expenses and
losses (including reasonable attorneys’ fees and costs) which such other party
may sustain or incur by reason of any such claim.  The provisions of this
Section 12.3 shall survive the termination of this Agreement or the Closing.

 

12.4         Continuation and Survival.  Except as provided in Section 8.2 or
otherwise as specifically provided herein, all covenants, representations and
warranties contained herein (including without limitation Articles III, VIII, IX
and X of this Agreement) are intended to and shall remain true and correct as of
the Closing Date, shall be deemed to be material, and shall survive the
execution and delivery of this Agreement, the delivery of the Trustees’ Limited
Warranty Deed and transfer of title and the Closing of this transaction.  All
covenants and agreements of Buyer contained herein shall also constitute
representations and warranties.

 

12.5         Successors and Assigns.  The terms, conditions and covenants of
this Agreement shall be binding upon, and inure to the benefit of, Buyer and
Seller and their respective successors and permitted assigns.  This Agreement
may not be assigned, encumbered or otherwise transferred, whether voluntarily,
involuntarily, by operation of law or otherwise, by any party without the prior
written consent of the other, which consent may be withheld for any reason or no
reason, except that Buyer may assign its rights under this Agreement to one or
more entities wholly owned, directly or indirectly, by Buyer and Buyer may
require that the Property or any portion thereof be conveyed directly to one or
more such entities; provided, however, that, in the event this Agreement shall
be assigned to one or more entities as aforesaid (or any such entities which are
designated to take title to all or any portion of the Property), the Buyer named
herein shall remain jointly and severally liable for the obligations of “Buyer”
hereunder with the

 

26

--------------------------------------------------------------------------------


 

assignee and such assignee shall expressly assume all terms and conditions of
this Agreement and shall be jointly and severally liable with Buyer for
performance of the same.

 

12.6         Amendments.  This Agreement may be amended or modified only by a
written instrument executed by the party asserted to be bound thereby.

 

12.7         Interpretation.  Words used in the singular number shall include
the plural, and vice-versa, and any gender shall be deemed to include every
other gender.  The captions and headings of the Articles and Sections of this
Agreement are for convenience of reference only and shall not be deemed to
define or limit the provisions hereof.  All Exhibits attached hereto are
incorporated herein.

 

12.8         Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Hawaii.

 

12.9         Attorneys’ Fees.  In the event Seller or Buyer brings any suit or
other proceeding with respect to the subject matter or enforcement of this
Agreement, the prevailing party (as determined by the court, agency or other
authority before which such suit or proceeding is commenced) shall, in addition
to such other relief as may be awarded, be entitled to recover reasonable
attorneys’ fees, expenses and costs of investigation as actually incurred
(including, without limitation, reasonable attorneys’ fees, expenses and costs
of investigation incurred in appellate proceedings, costs incurred in
establishing the right to indemnification, or in any action or participation in,
or in connection with, any case or proceeding under Chapter 7, 11, or 13 of the
Bankruptcy Code, 11 U.S.C. 101 et seq. or any successor statutes).

 

12.10       Time of the Essence.  Time is of the essence in the performance of
all terms and conditions of this Agreement.

 

12.11       No Waiver.  No waiver of any of the provisions of this Agreement
shall be deemed, or shall constitute, a waiver of any other provision, whether
or not similar, nor shall any waiver constitute a continuing waiver.  No waiver
shall be binding unless executed in writing by the party making the waiver.

 

12.12       Further Acts.  Buyer and Seller shall, at the request of the other,
execute, acknowledge (if appropriate), and deliver whatever additional
documents, and do such other acts, as may be reasonably required in order to
accomplish the intent and purposes of this Agreement.  Seller and Buyer agree
that they shall each take all reasonable steps to cooperate with the other to
achieve the orderly transition of the ownership, management and operation of the
Property.

 

12.13       Remedies.

 

(a)           Buyer’s Remedies.  In the event of default by Seller which causes
the Closing not to occur in accordance with this Agreement, Buyer’s sole remedy
shall be either (i) to terminate this Agreement and retain the Deposit and any
interest earned thereon together with reimbursement by Seller to Buyer of all
reasonable fees and costs incurred by Buyer prior to Closing provided, however,
that such fees and costs shall not exceed $100,000 or (ii) pursue a suit for
specific performance, and Buyer shall not have any right to any action at law or
in equity for damages, restitution, or any other monetary remedy.  In the event
of Seller’s default in the

 

27

--------------------------------------------------------------------------------


 

performance of any of Seller’s obligations under this Agreement which does not
prevent the Closing from occurring, Buyer may avail itself of any and all
remedies available at law and in equity, subject to the limitations set forth in
Section 12.13(c) below.

 

(b)           Seller’s Remedies.  In the event of Buyer’s default under this
Agreement which causes the Closing not to occur in accordance with this
Agreement, Seller shall be released from any obligation to sell or otherwise
convey the Property to Buyer, and Seller’s sole remedy shall be to retain the
Deposit and all interest earned thereon as liquidated damages as provided in
Section 2.4 above.  In the event of Buyer’s default in the performance of any of
Buyer’s obligations under this Agreement which does not prevent the Closing from
occurring, or of any other obligation or covenant of Buyer under this Agreement
after the Closing Date, Seller may avail itself of any and all remedies
available at law or in equity, subject to the limitations set forth in
Section 12.13(c) below.  In any and all such events, Buyer shall be personally
liable to Seller for breach of Buyer’s obligations under this Agreement and in
addition to all other rights and remedies of Seller, Seller shall have recourse
to all of the property of Buyer, including without limiting the generality of
the foregoing, the Property.

 

(c)           Limitations.  With respect to only the following matters described
in Section 12.13(c)(i), Seller’s liability and retention shall not exceed an
aggregate of Ten Million and No/100 Dollars ($10,000,000.00) (“$10 Million
Liability Cap”), and with respect to the following matters described in
Sections 12.13(c)(ii), (iii) and (iv), Seller’s liability and retention shall
not exceed together, and not individually, an aggregate of Five Million and
No/100 Dollars ($5,000,000.00) (“$5 Million Liability Cap”):

 

(i)            any breach of the representations and warranties set forth in
Section 8.2(e) (Tenant Leases, Etc.) of this Agreement which does not prevent
the Closing from occurring, but only if:  (1) Buyer gives written notice of
claim for such breach to Seller not later than twelve (12) months after the
Closing Date, and (2) the aggregate of the claims under Sections 12.13(c)(i) and
(ii), in good faith, exceeds One Million and No/100 Dollars ($1,000,000.00) but
the aggregate of the claims under this Section 12.13(c)(i) does not exceed the
$10 Million Liability Cap;

 

(ii)           any breach of any representation, warranty, covenant, or
obligation of Seller under this Agreement which does not prevent the Closing
from occurring, including without limitation, the representations and warranties
set forth in Section 8.2 (but excluding Section 8.2(e)) of this Agreement but
only if:  (1) Buyer gives written notice of claim for such breach to Seller not
later than six (6) months after the Closing Date, and (2) the aggregate of the
claims under Sections 12.13(c)(i) and (ii), in good faith, exceeds One Million
and No/100 Dollars ($1,000,000.00) but the aggregate of the claims under this
Section 12.13(c)(ii) does not exceed the $5 Million Liability Cap;

 

(iii)          notwithstanding anything to the contrary in Section 10.2 of this
Agreement, Seller shall remain liable to Buyer, up to the amount of the
$5 Million Liability Cap, for a period of thirty-six (36) months after the
Closing Date, for all claims, losses, liabilities, damages, costs and expenses
(including reasonable attorneys’ fees and costs) in connection with any release
of Hazardous Materials or other Hazardous Materials related occurrences which

 

28

--------------------------------------------------------------------------------


 

occur prior to the Closing Date and which were not disclosed in Item no. III.A.
or otherwise in Exhibit K; and

 

(iv)          notwithstanding anything to the contrary in Section 10.2 of this
Agreement, Seller, for a period of thirty-six (36) months after the Closing
Date, shall make no claim for indemnification under Section 10.2 in connection
with any release of Hazardous Materials or other Hazardous Materials related
occurrences which occur prior to the Closing Date and which were not disclosed
in Item no. III.A. or otherwise in Exhibit K, unless and until the aggregate
amount of all claims, losses, liabilities, damages, costs and expenses
(including reasonable attorneys’ fees and costs) suffered by Seller exceeds the
$5 Million Liability Cap.

 

The $10 Million and $5 Million Liability Caps set forth in this Section 12.13(c)
shall be cumulative and the total amount of any and all claims and liabilities
asserted against or retained by Seller under Sections 12.13(c)(i), (ii), (iii)
and (iv) shall, in any and all events, not exceed Fifteen Million and No/100
Dollars ($15,000,000.00).

 

12.14       Confidentiality.  Prior to Closing or if Closing does not occur,
except as required by law, Buyer and Seller agree not to issue any press release
or make any public disclosure concerning the transaction contemplated hereby or
Buyer’s participation herein without the prior written approval of the other
party, and agree not to disclose such matters except to the parties’ attorneys,
consultants, accountants or lenders, or in the case of Seller, to its
beneficiaries, provided, however, that the parties shall advise such attorneys,
consultants, accountants, lenders and beneficiaries of the confidentiality
provisions contained herein.  All information, studies and reports relating to
the Property (including without limitation the items set forth as Nos. II, III,
IV, V, VI and VII on Exhibit K) obtained by Buyer, either by the observations
and examinations of its agents and representatives or as disclosed to it by
Seller, shall remain confidential and if the transaction contemplated herein
fails to close for any reason, Buyer shall deliver to Seller, at no cost to
Seller, all such information, reports and studies, and Buyer, its attorneys,
consultants, accountants or lenders shall make no further distributions or
disclosures of any such information, reports and studies.  Buyer understands
that the items set forth as Nos. II, III, IV, V, VI and VII in Exhibit K contain
information which the Seller considers to be of an extremely sensitive nature. 
In the event that the transaction fails to close for any reason and Buyer
breaches the provisions of this Section 12.14, Buyer shall be liable to Seller
for any and all damages suffered by Seller, including any consequential damages.

 

12.15       Neither Party Deemed Drafter.  Buyer and Seller agree that neither
shall be deemed to be the drafter of this Agreement and that in the event this
Agreement is ever construed by a court of law, such court shall not construe
this Agreement or any provision hereof against either party as the drafter
hereof.

 

12.16       No Joint Venture and No Third-Party Benefits.  It is not intended by
this Agreement to, and nothing contained in this Agreement shall, create any
partnership, joint venture or other agreement between Buyer and Seller.  No term
or provision of this Agreement is intended to be, or shall be, for the benefit
of any person, firm, organization, limited liability company, partnership,
corporation or other entity not a party hereto, and no such other person, firm,
organization, limited liability company, partnership, corporation or other
entity shall have any right, power, privilege or cause of action hereunder,
except as otherwise provided.

 

29

--------------------------------------------------------------------------------


 

12.17       Authority.  The persons signing below represent and warrant that
they have the requisite authority to bind the entities on whose behalf they are
signing.

 

12.18       Counterparts; Facsimile Signatures.  This Agreement may be executed
in any number of counterparts, each of which will be deemed an original, but all
of which together shall constitute one and the same instrument.  The submission
of a signature page transmitted by facsimile (or other similar electronic
transmission facility) shall be considered as an “original” signature page for
purposes of this Agreement so long as the original signature page is thereafter
transmitted by mail or by other delivery service.

 

12.19       Incorporation and Finalization of Exhibits.  The attached Exhibits,
and schedules and exhibits attached to Exhibits, shall be construed as integral
parts of this Agreement to the same extent as if the same had been set forth
verbatim herein.  Seller and Buyer agree that Exhibits H, M, N, O, P, P-1, Q, R,
and T, and the Assignment of Insurance Policies and/or Proceeds, if required,
remain to be agreed upon and that Seller and Buyer shall agree upon the same
prior to the expiration of the Due Diligence Period.  In the event that the
parties in good faith fail to agree upon the form and substance of any such
Exhibits as aforesaid, either party shall have the right to cancel this
transaction, Buyer shall be entitled to receive the Deposit, neither party shall
have any further liability to the other party hereunder except for the indemnity
obligations under the Right of Entry Agreement and Section 12.3 of this
Agreement, and the confidentiality obligations under Section 12.14 of this
Agreement, and each party shall pay one-half (1/2) of any fees charged by
Escrow.

 

12.20       Entire Agreement.  This Agreement constitutes and contains the
entire agreement between Seller and Buyer and supersedes any and all prior
negotiations, correspondence, understandings, and agreements between the parties
respecting the subject matter hereof.

 

12.21       Exclusivity.  From the date of the execution of this Agreement until
Closing or termination of this Agreement as provided herein, neither Seller nor
any of its affiliates or their respective trustees, officers, representatives,
consultants, investment bankers or lawyers shall solicit, initiate, encourage or
facilitate the making of any inquiries or the making of any Alternative Proposal
or participate in any way in discussions or negotiations with, or furnish or
disclose any non-public information to, any person, other than Buyer, in
connection with an Alternative Proposal.  Nothing in this Section 12.21 shall
prevent Seller or its trustees, officers, representatives, consultants,
investment bankers or lawyers from responding to unsolicited Alternative
Proposals for the sole purpose of advising such person that Seller has
contracted with Buyer for the sale of the Property and that Seller and its
affiliates, trustees, officers, representatives, consultants, investment bankers
and lawyers are not able to discuss the contract or sale at this time.

 

As used herein, “Alternative Proposal” means (a) any proposal or offer from any
person relating to any direct or indirect acquisition or purchase of any
substantial portion of the assets of Seller or any of its affiliates or (b) any
other transaction that relates to Seller or any of its affiliates, the
consummation of which could reasonably be expected to interfere with or
materially delay the transactions contemplated by this Agreement.

 

30

--------------------------------------------------------------------------------


 

12.22       Execution by Trustees; No Personal Liability.  Each of the Trustees
named below is signing this Agreement in such Trustee’s fiduciary (or trustee)
capacity and not in an individual (or personal) capacity.  Any liability of the
Estate of Samuel M. Damon, Deceased that may arise as a result of such Trustee
signing this Agreement is a liability of the Estate of Samuel M. Damon, Deceased
and not the personal liability of such Trustee; the Trustees are not personally
liable under this Agreement.

 

12.23       Financials.  Seller shall provide Buyer with access to the books and
records of Seller for the purpose of preparing audited financial statements for
the Property with respect to the 2000, 2001, 2002 calendar years and stub 2003
period, such financial statements to be prepared at Buyer’s sole cost and
expense.  The provisions of this Section 12.23 shall survive the Closing
hereunder.

 

12.24       Non-Liability of Trustees.  The Declaration of Trust of Buyer, a
copy of which is duly filed with the Department of Assessments and Taxation of
the State of Maryland, provides that the name “HRPT Properties Trust” refers to
the trustees under such Declaration of Trust collectively as trustees, but not
individually or personally, and that no trustee, officer, shareholder, employee
or agent of Buyer shall be held to any personal liability, jointly or severally,
for any obligation of, or claim against, Buyer.  All persons dealing with Buyer,
in any way shall look only to the assets of Buyer for the payment of any sum or
the performance of any obligation.

 

30a

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Seller and Buyer have executed this Agreement as of the date
first above written.

 

 

/s/ David Haig

 

 

 

 

/s/ Fred Weyand

 

 

 

 

/s/ Paul M. Ganley

 

 

 

 

/s/ Walter A. Dods, Jr.

 

TRUSTEES UNDER THE WILL AND OF THE ESTATE OF SAMUEL M. DAMON, DECEASED, acting
in their fiduciary and not in their individual capacities

 

 

 

 

 

Seller

 

 

 

 

HRPT PROPERTIES TRUST

 

 

 

 

By

/s/ John A. Mannix

 

 

John A. Mannix

 

 

Its President & Chief Operating Officer

 

 

 

 

 

Buyer

 

31

--------------------------------------------------------------------------------


 

[The following exhibits have been omitted and will be supplementally furnished
to the Securities and Exchange Commission upon request:]

 

EXHIBITS

 

A - Land

B - Improvements

C - Tenant Leases

D - Tangible Personal Property

E - Security Deposits

F - Government Licenses and Permits

G - Excluded Property

H - Allocation of Purchase Price

I - Escrow Agreement

J - Permitted Investments

K - Due Diligence Documents and Information

L - Right-of-Entry Agreement

M - Trustees’ Limited Warranty Deed

N - Bill of Sale

O - Assignment and Assumption of Contracts

O-1 - Assignment and Assumption of Contracts (Pahounui)

P - Assignment of Tenant Leases

P-1 - Assignment of Intangible Property

Q - Recording Instructions

R - Notice to Tenants

R-1 - Non-Prorated Items

S - Rent Roll

 

--------------------------------------------------------------------------------